DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment of claim 5 overcomes the 35 U.S.C. 112(a) rejection that was described previously.  Claim 5 is now allowed.
The amendment of claim 18 introduces unsupported subject matter.  See the §112(a) rejection below.
The amendment of claim 32 overcomes the previous written description rejection.  The limitation that requires “processing the gesture command data to associate the gesture command data to a frame rate” is interpreted here as requiring that the frame rate of the gesture video is utilized in determining gesture speed, which is described in the specification on pg. 54.
This amendment of claim 32 alters the scope of the claim, which is now rejected under §103 below.  These new grounds of rejection are necessitated by Applicant’s amendment.  It is noted that the previous indication of allowability for this claim was due to subject matter that did not find written description support (see previous Office action pg. 9).  While the §112(a) rejection of claim 32 has been overcome, the claim is no longer patentable over the prior art.  See below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 has been amended to recite generating the composite media stream comprising “evaluation of … a frame rate between respective frames of at least the portion of digitally rendered content” and an adjustment of the digitally rendered content “in accordance with the evaluation.”  These limitations do not find support in the written description.  It is described on pg. 54 that the frame rate of the video of the user’s gesture is evaluated.  However, the video of the user’s gesture is distinct from the “digitally rendered content,” and no description exists of an evaluation of the frame rate of the digitally rendered content to adjust and generate the composite media stream as claimed.  Please see also the Response to Arguments in the non-final Office action mailed 01/24/2022, which described the difference between these two videos.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gilson, US 20120317598 in view of Yamashita, US 20140062866, and further in view of Lenchner, US 20160239259.

As to claim 32 Gilson discloses a computerized method of operating a content delivery network, the computerized method comprising: 
obtaining a plurality of digital content streams ([0057]-[0059] – first and second streams are received from source 707); 
causing generation of an aggregated content stream, the aggregated content stream comprising at least two of the plurality of digital content streams ([0060]); 
causing transmission of the aggregated content stream to a computerized device associated with a user of the content delivery network; receiving command data with respect to the aggregated content stream, the command data received from at least one of the computerized device or another computerized device associated with the user, utilizing the command data to determine adjustment data; based on the adjustment data, adjusting the aggregated content stream to generate an adjusted aggregated content stream, the adjusting of the aggregated content stream comprising an adjustment of one or more frames associated with the aggregated content stream; and causing transmission of the adjusted aggregated content stream for consumption by the computerized device ([0057], [0062]-[0063] – user requests to modify videos within the mosaic cause a new composite mosaic, or adjusted aggregate stream, to be generated and delivered.  The new mosaic comprises an aggregated content stream with adjusted frames).  
Gilson fails to disclose receiving gesture command data based on (i) algorithmic shape recognition of video data generated by the user, and (ii) inter-frame motion analysis of at least one shape identified by the algorithmic shape recognition, the inter-frame motion analysis comprising processing of the gesture command data to associate the gesture command data to a frame rate.
However, in an analogous art, Yamashita discloses gesture command data based on (i) algorithmic shape recognition of video data generated by the user ([0056]), and (ii) inter-frame motion analysis of at least one shape identified by the algorithmic shape recognition, the inter-frame motion analysis comprising processing of the gesture command data to associate the gesture command data to a frame rate ([0058]-[0059] – the gesture is recognized from inter-frame analysis, and the speed of the gestures is determined based on frame rate of the video - see [0023]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Gilson with the teachings of Yamashita, the rationale being to simplify user input by enabling gesture commands, while providing accurate gesture recognition.  When modified in this manner, the user inputs described in Gilson [0057] are provided by user gestures that are recognized using the claimed steps.
The combined system of Gilson and Yamashita fails to disclose utilizing the gesture command data in a machine learning algorithm.
However, in an analogous art, Lenchner discloses utilizing gesture command data in a machine learning algorithm ([0017]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Gilson and Yamashita with the teachings of Lenchner, the rationale being to improve detection of the command that a user intends.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gilson, Yamashita, and Lenchner, and further in view of Grafton et al., US Patent No. 10/306,174.
 
As to claim 33 the system of Gilson, Yamashita, and Lenchner fails to disclose 
identifying the gesture utilizing at least a user skill specification maintained by the cloud-based processing, and receiving data representative of a request from the user to add said prescribed skill or command to a profile associated with the user skill specification maintained by the cloud- based processing.
	However, in an analogous art, Grafton discloses identifying the gesture utilizing at least a user skill specification maintained by the cloud-based processing, and receiving data representative of a request from the user to add said prescribed skill or command to a profile associated with the user skill specification maintained by the cloud- based processing (Fig. 1 and 2; col. 12 line 60 – col. 13 line 10).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Gilson, Yamashita, and Lenchner with the teachings of Grafton, the rationale being to improve gesture recognition.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson, Yamashita, and Lenchner, and further in view of Lemmey et al., US Pub No. 20120038550.

As to claim 34 Gilson, Yamashita, and Lenchner fails to disclose that the 
receiving of the gesture command data comprises receiving the gesture command data via a low- latency wireless link enabling preservation of a prescribed timing relationship or requirement between occurrence of the gesture and implementation of a prescribed skill or command associated with the gesture command data.  
However, in an analogous art, Lemmey discloses receiving gesture command data via a low-latency wireless link enabling preservation of a prescribed timing relationship or requirement between occurrence of the gesture and implementation of the control function (Abstract, [0009], [0061]-[0063], [0068]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Gilson, Yamashita, and Lenchner with the teachings of Lemmey by enabling cloud-based processing of received gestures, the rationale being to provide more robust computational ability for gesture processing and interpretation (see Lemmey [0061]).

	As to claim 35 Lemmey discloses that the receiving of the gesture command data via the low-latency wireless link comprises receiving -6-Application No.16/654,662 Filed:October 16, 2019 digitized data relating to a speech command from the user, the low-latency wireless link enabling the preservation of the prescribed timing relationship or requirement between an utterance of the speech command and implementation of prescribed skill or command designated by the speech command ([0039], [0068]).  

Claim 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson, Yamashita, and Lenchner in view of AAPA (Applicant admitted prior art).

As to claim 36 the Gilson, Yamashita, and Lenchner, as modified by official notice (see the previous Office action), discloses that the computerized method is performed at least in part by a cloud-based data aggregation and analytics computerized process configured to (i) ingest the plurality of digital content streams from respective ones of a plurality of different sources (AAPA – see Remarks filed 04/12/2021, Applicant’s failure to adequately traverse the assertion of official notice), and (ii) encode the plurality of different content streams using a common encoder process as part of said generation of the aggregated content stream in order to control said transmission of the aggregated content stream and the transmission of the adjusted aggregated content stream based at least on a prescribed skill or command associated with the gesture command data (Gilson [0045], [0057]-[0059], [0062]-[0063]; [0058]-[0059]).  

As to claim 37 Gilson discloses receiving, via a low-latency wireless link, digitized data relating to speech to be integrated within one of the plurality of digital content streams; and causing, via the common encoder process, inclusion of at least a portion of the within the one of the plurality of digital content streams ([0045], [0059], [0063] – AV content, known in the art to contain digitized data relating to speech, is received and integrated in the plurality of streams).  

As to claim 38 Yamashita discloses that processing of the gesture command data to associate the gesture command data to the frame rate comprises: evaluating at least two frames, each comprising a plurality of pixels and representative of a portion of a human body, to determine a motion direction and extrapolate a rate of movement ([0023], [0055]-[0059]); and correlating the motion direction and rate of movement to a prescribed skill or command ([0063]).

Allowable Subject Matter
Claims 1-7 are allowed.  Reasons for allowability of these claims have been given previously.
Claims 18-23 recite allowable subject matter but are rejected under §112(a).  The prior art does not disclose or render obvious the claimed feature of generating a composite media stream “comprising: … (ii) an evaluation of the at least one of the shape or motion [of the gesture] and a frame rate between respective frames of at least the portion of digitally rendered content, and (iii) an adjustment of the at least the portion of the digitally rendered content in accordance with the evaluation.”  In other words, the prior art does not disclose or render obvious that a composite media stream is generated and streamed based on evaluating a shape of a user gesture, evaluating the frame rate of the digitally rendered content, and adjusting the digitally rendered content accordingly.  In the context of the claim as a whole, this subject matter is allowable, but is not supported in the written description and is rejected under §112(a) above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423